Citation Nr: 9913071	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  95-23 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC



THE ISSUE

The propriety of the initial evaluation assigned for the 
veteran's service-connected laceration residuals of the left 
hand with involvement of the radial nerve and a history of 
neuroma.  



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1989 to 
August 1993.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a February 1995 rating decision of the 
RO.  

In November 1996, the Board remanded this matter for further 
development of the record.  



REMAND

The veteran contends that his left hand disability is more 
disabling than as currently rated.  By rating action in July 
1994, the RO granted service connection and assigned a 
noncompensable rating for the residuals of a left hand 
laceration involving the radial nerve with painful neuroma, 
effective on September 1, 1993.  

The veteran appealed the initial rating of his service-
connected left hand disability and, as noted above, in 
November 1996, the Board ultimately remanded the matter for 
further development of the record, to include VA orthopedic 
and neurology examinations of the veteran's left hand.  

A notation within the claims file on a Report of Contact form 
dated in May 1997, indicates that the veteran failed to 
report for a hand, thumb and fingers examination scheduled 
for January 1997; however, he did complete a neurological 
disorders evaluation which was conducted in December 1996. 

Despite the veteran's apparent failure to report to the 
January 1997 orthopedic examination, the RO increased the 
evaluation assigned for the service-connected left hand 
disability to 20 percent, effective on September 1, 1993.  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter referred to as "the Court") has 
concluded, that the appellant is generally presumed to be 
seeking the maximum available by law, and it follows that 
such a claim remains in controversy where less than the 
maximum benefit available is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).  As the claim has not been formally withdrawn 
by the veteran, it remains on appeal for consideration by the 
Board.  

The Board notes that a copy of the notification letter 
informing the veteran of the scheduled examination has not 
been associated with the claims file.  Furthermore, there is 
no indication in the file that the RO informed the veteran of 
the procedural consequences for his failure to appear, under 
the provisions of 38 C.F.R. § 3.655 (1998).  

Based on its review of the record and taking into 
consideration the veteran's due process rights, the Board 
finds that the case should again be remanded so that a VA 
orthopedic examination may be scheduled and pertinent records 
obtained.  In doing so, it should be noted by the RO that an 
essential step in this arrangement is documentation in the 
claims file of the veteran's notification that this 
examination has been scheduled.  

The Board is aware that VA's duty to assist is not a one-way 
street.  If the veteran wishes help, he cannot passively wait 
for it in those circumstances where his own actions are 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 191 (1991); Hayes v. Brown, 5 Vet. 
App. 60, 68 (1993).  In the present case, the Board 
recommends that the veteran be specifically notified of his 
obligation to cooperate and appear for the scheduled 
examination and the consequences of his failure to do so.  
The importance of a new examination to ensure adequate 
clinical findings should be emphasized to the veteran, and he 
should be afforded an opportunity to cooperate with the new 
examination request.  

The RO should also address whether the veteran's service-
connected left hand disability warrants compensation for 
functional loss due to pain or weakness, fatigability, 
incoordination, or pain on movement of a joint.  As such, the 
RO must address the applicability of 38 C.F.R. § 4.40 (1997) 
regarding functional loss due to pain and 38 C.F.R. § 4.45 
(1997) regarding weakness, fatigability, incoordination, or 
pain on movement of a joint.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Furthermore, it is essential that the 
examinations on which ratings are based adequately portray 
the anatomical damage and the functional loss, with respect 
to excursion, strength, speed, coordination and endurance.  
38 C.F.R. § 4.40. 

Accordingly, this case is remanded to afford the veteran an 
examination which should include a medical opinion as to 
whether the veteran's left hand disability is manifested by 
pain with use, weakened movement, excess fatigability, 
incoordination or any other functionally disabling symptoms.  
Additionally, and most importantly, this opinion should be 
expressed in terms of additional range-of-motion loss beyond 
that already demonstrated clinically.  In other words, any 
functional loss found, such as the pain complained of by the 
veteran, must be quantified as additional loss of motion.  
DeLuca, supra.  In addition, any pertinent treatment records 
should be obtained for review.  

In addition, the RO should also consider whether the veteran 
is entitled to a "staged" rating for his service-connected 
left hand disability as prescribed by the Court in Fenderson 
v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
complaints regarding his service-
connected left hand disorder since 
service.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the current severity of the 
service-connected left hand disability.  
All indicated tests, including X-ray 
studies and range of motion studies of 
the left forearm and wrist, must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should identify all 
manifestations attributable to the 
service-connected disability, including 
any objective evidence of pain or 
functional loss due to pain associated 
with the laceration residuals of the left 
hand.  The examiner should be requested 
to provide an opinion as to the extent 
that pain limits the functional ability 
of the veteran's left hand.  The examiner 
should also be requested to determine 
whether, and to what extent, the left 
hand exhibits weakened movement, excess 
fatigability, or incoordination due to 
the service-connected disorder.  A 
complete rationale for all opinions 
expressed must be provided.

3.  With regard to the instructions set 
forth hereinabove, the RO should inform 
the veteran of his obligation to 
cooperate by providing the requested 
information to the extent possible and by 
reporting for the scheduled examination.  
The RO should also inform the veteran of 
the consequences of his failure to 
cooperate pursuant to 38 C.F.R. § 
3.655(b).  

4.  After undertaking any additional 
development deemed appropriate, the RO 
should again review the veteran's claim 
to include consideration of the 
provisions of 38 C.F.R. § 3.655 and the 
Court's holdings in DeLuca and Fenderson.  
As noted in the previous remand, 
consideration should also be afforded to 
diagnostic codes referable to 
neurological conditions and scars.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
then he should be issued a Supplemental 
Statement of the Case and afforded a 
reasonable opportunity to reply thereto. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


